internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-121496-02 date date legend taxpayer trust date residence a year child date grandchild grandchild date date child child date year plr-121496-02 dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption this letter responds to your request the facts and representations submitted are summarized as follows taxpayer created trust a grantor_retained_income_trust on date and transferred residence and dollar_figurea to trust section dollar_figure of the trust instrument provided that trust would end in ten years or on taxpayer’s death whichever occurred first during the term of the trust the trust paid the net_income to the taxpayer at least quarter-annually and the taxpayer had the right to occupy residence section dollar_figure of the trust instrument provided that if the trust shall terminate upon the expiration of ten years after the date of the trust agreement the trustees shall distribute all property then belonging to the principal of the trust to the taxpayer’s issue then living in equal shares per stirpes taxpayer timely filed a form_709 united_states gift generation-skipping_transfer_tax return gift_tax_return for year reporting the transfers to trust none of taxpayer’s gst_exemption was allocated on the year gift_tax_return the attorneys who prepared the trust document recorded a deed transferring ownership of residence to trust and notified taxpayer’s accountant that a gift_tax_return would need to be prepared for year the attorneys informed taxpayer to transfer the property again at the end of the term but did not advise taxpayer that gst allocation would need to be allocated at the end of the term date on date the time of the transfers all three of taxpayer’s children were living child however died on date prior to the termination of taxpayer’s retained_interest child was survived by two children grandchild and grandchild on date after the termination of taxpayer’s retained_interest dollar_figurea was transferred from trust to the remainder beneficiaries per the terms of the trust one- third to child one-third to child one-sixth to grandchild and one-sixth to grandchild collectively the remainder beneficiaries residence continued to be held in trust pending resolution of insurance issues unrelated to residence but pertaining to the policy which covered residence and other properties on date after resolution of the insurance issues residence was transferred by deed to the remainder beneficiaries per the terms of the trust the attorney who prepared the deed transferring residence advised taxpayer that she should have filed plr-121496-02 a gift_tax_return for the year in which taxpayer’s retained_interest terminated and taxpayer’s generation-skipping_transfer_tax_exemption should have been allocated on that return taxpayer represents that prior to her conversation with the attorney who prepared the deed transferring residence she believed that she had fully complied with the requirements necessary to remove the assets from her estate and to make the assets exempt from estate and generation-skipping_transfer taxes taxpayer further represents that no other allocations of taxpayer’s gst_exemption have been made taxpayer has requested the following rulings an extension of time to make a late allocation of taxpayer’s gst_exemption as of date the allocation will be effective as of date the date value of the transfers will be used in determining the amount of gst_exemption to be allocated to trust trust will have an inclusion_ratio of zero and therefore no gst tax is due as a result of the taxable_termination that occurred on date sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that except as provided in regulations for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer plr-121496-02 of property and the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such property shall not be made before the close of the estate_tax_inclusion_period and the value of such property shall be determined under sec_2642 sec_2642 provides that in the case of any property to which sec_2642 applies the value of such property shall be its value for purposes of chapter if such property is includible in the gross_estate of the transferor other than by reason of sec_2035 or its value as of the close of the estate_tax_inclusion_period or if any allocation of gst_exemption to such property is not made on a timely filed gift_tax_return for the calendar_year in which such period ends its value as of the time such allocation is filed with the secretary sec_2642 provides that for purposes of sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if he died such period shall in no event extend beyond the earlier of the date on which there is a generation-skipping_transfer with respect to such property or the date of the death of the transferor sec_26_2632-1 provides in part that where an allocation has not been made prior to the termination of the estate_tax_inclusion_period an allocation is effective at the termination of the estate_tax_inclusion_period during the transferor’s lifetime if made by the due_date for filing a form_709 that would apply to a taxable gift occurring at the time the estate_tax_inclusion_period terminates timely etip return sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat plr-121496-02 any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file a supplemental form_709 and a notice of allocation for year on which taxpayer will allocate taxpayer’s gst_exemption to trust the allocation will be effective as of date the date taxpayer’s estate_tax_inclusion_period ended the date value of the transfers to trust will be used in determining the amount of gst_exemption to be allocated to trust as none of taxpayer’s gst_exemption had been allocated prior to date trust will have an inclusion_ratio of zero and therefore no gst tax is due as a result of the taxable_termination that occurred on date a copy of this letter should be attached to the supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio a copy is enclosed for this purpose plr-121496-02 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea acting associate chief_counsel office of associate chief_counsel passthroughs and special industries
